Citation Nr: 0327068	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Basic entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision which 
denied basic entitlement to non-service-connected pension 
benefits.


FINDINGS OF FACT

1.  The veteran had active military service from September 
15, 1943 to November 11, 1943, during World War II.  He was 
discharged from service for bronchial asthma which the 
service department found had existed prior to service and had 
not been aggravated therein.  An unappealed final RO decision 
in March 1944 denied service connection for bronchial asthma. 

2.  The veteran did not have 90 days of active military 
service during a period of war, nor was he discharged from 
service because of a service-connected disability.


CONCLUSION OF LAW

The veteran does not meet basic eligibility requirements for 
non-service-connected pension benefits.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.314 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he meets the basic eligibility 
requirements for 
non-service-connected pension.  He contends that he was 
discharged from active service in the Army due to disability, 
and therefore should be found eligible.

This case involves whether the veteran meets the basic 
service requirements to be eligible for non-service-connected 
pension.  The outcome turns on the law, not the evidence.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In such a 
situation, the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  
Mason v. Principi, 16 Vet.App. 129 (2002).  Even assuming the 
VCAA applies to this particular case, the file shows that 
through correspondence, the RO decision, and the statement of 
the case, the veteran has been notified of the evidence 
necessary to substantiate his claim, and of his and the VA's 
mutual responsilities for providing evidence.  Necessary 
evidence has been obtained.  The Board finds there has been 
compliance with the notice and duty to assist provisions of 
the VCAA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

One of the requirements of basic eligibility for VA pension 
is that a veteran meet the service requirements of the law.  
A veteran generally must have completed 90 days of active 
service during a period of war, or if he served for less than 
90 days, he must have been discharged or released from such 
service for a service-connected disability (i.e., a 
disability which was incurred in or aggravated by active 
service).  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.314.

The veteran's discharge certificate shows active military 
service in the Army from September 15, 1943 to November 11, 
1943, which is far short of the 90 days generally required 
for pension eligibility.  

As noted, the military service requirements for pension 
eligibility may also be met if, despite active service for 
less than 90 days, a veteran was discharged for a service-
connected disability.  A service-connected disability is one 
which was incurred in service or, if preexisting service, was 
aggravated by service.  38 U.S.C.A. § 1110.  The veteran's 
service medical records show that he was discharged from 
service for bronchial asthma, which the service department 
found had existed prior to service without aggravation 
therein.  A March 1944 RO decision denied service connection 
for bronchial asthma, and since the veteran did not appeal 
that decision, it is considered final.  38 U.S.C.A. § 7105.  

The Board notes that the veteran may apply to the RO to 
reopen his claim for service connection for bronchial asthma, 
if he can provide new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105.  If the claim were reopened and if service 
connection for bronchial asthma were granted, he would also 
then meet the military service requirements for eligibility 
for non-service-connected pension.  However, an application 
to reopen the claim for service connection for bronchial 
asthma is not the subject of the present Board decision.  As 
to the instant appeal, it must be taken as fact that the 
veteran is not currently service-connected for bronchial 
asthma, and it follows that the reason for his discharge from 
service was not a service-connected disability.

In sum, the veteran does not meet the military service 
requirements to be eligible for non-service-connected 
pension.  The law, not the evidence determines the outcome of 
this case, and as a matter of law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Basic entitlement to non-service-connected pension benefits 
is denied.


	                        
____________________________________________
	L.W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



